      Case: 1:19-cv-00373-KBB Doc #: 33 Filed: 11/26/19 1 of 1. PageID #: 370



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

                  MINUTES OF PROCEEDINGS AND ORDER –CIVIL

BEVERLEY SOMAI, et al.,                                CASE NO: 1:19-cv-373

                               Plaintiffs,

                         v.                            MAGISTRATE JUDGE
                                                       KATHLEEN B. BURKE
CITY OF BEDFORD, OHIO,

                               Defendant.

PROCEEDINGS: On November 26, 2019, the Court held a telephone conference with counsel
for plaintiffs, Elizabeth M. Bonham, Sara E. Bird, Linda Morris, and Sandra S. Park, and counsel
for defendant, Kallen L. Boyer and R. Eric Smearman.

The Court discussed with counsel their joint motion to extend case management dates (Doc. 32)
and granted the motion, in part. The new dates are as follows:

Deadline for completing fact discovery: March 6, 2020
Deadline for party with burden of proof to identify experts and provide reports: April 9, 2020
Deadline to identify rebuttal experts and provide reports: May 7, 2020
Deadline for completing expert discovery: June 4, 2020
Deadline for filing dispositive motions: July 2, 2020
Mediation with the ADR panel to occur between May 7 and July 2, 2020.

Further extensions of the case management dates will be disfavored.



Total Time: 15 minutes                                  /s/ Kathleen B. Burke
                                                       __________________________
November 26, 2019
                                                       KATHLEEN B. BURKE
                                                       U.S. MAGISTRATE JUDGE
